              Case 2:21-cr-00047-WBS Document 29 Filed 03/23/21 Page 1 of 2


1    JENNIFER MOUZIS
     Mouzis Criminal Defense
2    State Bar No. 200280
     1819 K Street, Suite 200
3    Sacramento, California 95811
     Telephone: (916) 822-8702
4    Facsimile: (916) 822-8712
5
     Attorney for Defendant
6    DANIEL MELCHOR

7

8                           IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,          )                   2:21-cr-00047-WBS
11                                      )
                             Plaintiff, )                   STIPULATION AND
12                                      )                   ORDER TO VACATE DETENTION
     v.                                 )                   HEARING
13
                                        )
14
                                        )
     DANIEL MELCHOR,                    )
15                                      )
                             Defendant. )
16   __________________________________ )

17
                                              STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States
20   Attorney David Spencer, and defendant, Daniel Melchor, by and through his counsel, Jennifer
21   Mouzis, agree and stipulate to vacate the detention hearing date set for March 23, 2021 at 2:00
22   p.m., in the above-captioned matter, in the courtroom of the Honorable Kendall J. Newman.
23          The government moves for detention. The Defense submits to detention based on the
24
     Pretrial Services reports dated March 16, 2021 and the Pretrial Services Supplemental report
25
     dated March 18, 2021. The defense submits at this time without prejudice based upon the
26
     presumption contained in U.S.C. 3142(e)(3), “that no condition or combination of conditions will
27
     reasonably assure the appearance of the person as required and the safety of the community if the
28

                                                           1

                                    Stipulation and Order to Vacate Detention Hearing
              Case 2:21-cr-00047-WBS Document 29 Filed 03/23/21 Page 2 of 2


1
     judicial officer finds that there is probable cause to believe that the person committed (a) an
2
     offense for which a maximum term of imprisonment of ten years or more is prescribed in the
3
     Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export
4
     Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46).”
5
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
6

7
     IT IS SO STIPULATED.

8

9    Dated: March 23, 2021                          PHILLIP A. TALBERT
                                                    Acting United States Attorney
10
                                            By:     /s/ David Spencer
11                                                  DAVID SPENCER
                                                    Assistant United States Attorney
12
     Dated: March 23, 2021                           /s/ Jennifer Mouzis
13
                                                    JENNIFER MOUZIS
14
                                                    Attorney for Defendant
                                                    DANIEL MELCHOR
15

16

17

18

19                                                 ORDER
20

21   IT IS SO ORDERED.
22   Dated: March 23, 2021
23

24

25

26

27

28

                                                            2

                                     Stipulation and Order to Vacate Detention Hearing
